EXHIBIT 10.56

 

MATTEL, INC.

PERSONAL INVESTMENT PLAN

SIXTH AMENDMENT TO THE OCTOBER 1, 2001 RESTATEMENT

 

W I T N E S S E T H:

 

WHEREAS, Mattel, Inc. (“Mattel”) sponsors the Mattel, Inc. Personal Investment
Plan, as amended (the “Plan”); and

 

WHEREAS, Mattel desires to amend the Plan to (i) clarify the definition of
Eligible Employee and (ii) change the provisions for payment of small accounts
in accordance with the mandatory rollover rules of Code Section 401(a)(31)(B);
and

 

WHEREAS, in Section 16.1 of the Plan, Mattel reserved the right to amend the
Plan at any time in whole or in part;

 

NOW, THEREFORE, in order to effect the foregoing, Mattel does hereby declare
that the Plan be, and it hereby is, amended, as follows:

 

1. Effective as of January 1, 2005, Section 2.18(d) of the Plan, regarding
exclusions from the definition of Eligible Employee, shall be amended to read as
follows:

 

“(d) any person who is classified by a Participating Company as being in one or
more of the following ineligible categories, even if the Participating Company’s
classification is incorrect or the person is otherwise determined to be a common
law employee of the Participating Company:

 

(i) Project Employees—persons who the Participating Company classifies as
employed to work on discrete projects or creative matters, or the equivalent
(such as students or interns), except to the extent the Participating Company,
by written notice, elects to extend Plan participation to them;

 

(ii) Persons Waiving Participation—persons to whom the Participating Company did
not extend the opportunity of participating in this Plan, and who, as determined
by the Participating Company, agreed to such nonparticipation status;

 

(iii) Persons Not Classified As Employees for Tax Purposes—persons who the
Participating Company does not classify as Employees for federal tax purposes,
as evidenced by its failure to withhold employment and income taxes from their
compensation, including, without limitation, independent contractors,
consultants, persons working for a nonparticipating employer that provides goods
or services (including temporary employee services) to the Participating
Company, and persons working for an entity for whom the Participating Company
provides goods or services;

 

(iv) Non-Employees Taken into Account for Discrimination Testing or Other
Statutory Purposes—persons who are not classified by the Participating Company
as its Employees, but who must be taken into account in testing this Plan for
discrimination or for other statutory purposes; or

 

(v) Employees on Terminal Leave—persons who the Participating Company has
determined to have permanently ceased to render active services but who it
continues to treat as employees for certain purposes, except to the extent the
Participating Company, by written notice, elects to extend Plan participation to
them.”

 

2. Effective as of March 28, 2005, Section 8.8(d) of the Plan shall be deleted
in its entirety and replaced with the following:

 

“(d) If a Participant who attained his Normal Retirement Date, or whose
Distributable Benefit is subject to mandatory distribution without the
Participant’s consent in accordance with Section 8.19 fails to file a direct
rollover election with the Committee within ninety (90) days after notice is
given, or if the



--------------------------------------------------------------------------------

Committee cannot effect the direct rollover election within a reasonable time
after the election is filed due to the failure of the Participant to take such
actions as may be required by the eligible retirement plan before it will accept
the direct rollover, the Participant’s Distributable Benefit shall be paid to
him after withholding applicable income taxes.”

 

3. Effective as of March 28, 2005, Section 8.14(a)(ii) of the Plan shall be
deleted in its entirety and replaced with the following:

 

“(ii) If a Participant’s employment terminates for any reason other than death
and the Committee does not receive the Participant’s properly completed
application for the payment or transfer of the Participant’s Distributable
Benefit, and such other forms as may be required by the Committee to process the
payment or transfer, and the vested value of such Participant’s Accounts at the
applicable Valuation Date does not exceed $1,000, including that portion of the
Participant’s Distributable Benefit that is attributable to the Participant’s
Transfer/Rollover Account, or, prior to March 28, 2005, such value does not
exceed $5,000 excluding that portion of the Participant’s Distributable Benefit
that is attributable to the Participant’s Transfer/Rollover Account, then, in
either of such events, the applicable Valuation Date shall be the Valuation Date
coinciding with or next following the expiration of a reasonable period of time
after the Participant is furnished with such application and forms, including
any tax notice required under Code Section 402(f).”

 

4. Effective as of March 28, 2005, Section 8.19 of the Plan shall be deleted in
its entirety and replaced with the following:

 

  “8.19 Provision for Small Benefits.

 

Notwithstanding anything in this Article to the contrary, a Participant who
terminates employment with the Company and all Affiliated Companies shall
receive a distribution of his Distributable Benefit in a single lump sum payment
no later than sixty (60) days after the close of the Plan Year in which the
Participant’s termination of employment occurs to the extent administratively
feasible, provided that the value of such Distributable Benefit (including that
portion of the Participant’s Distributable Benefit that is attributable to the
Participant’s Transfer/Rollover Account) is equal to or less than $1,000, or for
distributions made before March 28, 2005, the value of such Distributable
Benefit (excluding that portion of the Participant’s Distributable Benefit that
is attributable to the Participant’s Transfer/Rollover Account) is equal to or
less than $5,000, determined as of the Valuation Date coincident with or
immediately preceding his termination of employment. Such distribution shall be
made directly to the Participant after withholding applicable income taxes
unless the Participant elects a direct rollover to an “eligible retirement plan”
as provided in Section 8.8.”

 

5. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

IN WITNESS WHEREOF, Mattel has caused this instrument to be executed by its duly
authorized officer this 22 day of December, 2005.

 

MATTEL, INC. By:   /S/ MICHELLE CHARMELLO Name:   Michelle Charmello Title:  
VP, Comp & Benefits

 

2